NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ROBIN RAY MARCHETTI,                )
                                    )
           Appellant,               )
                                    )
v.                                  )                  Case No. 2D14-62
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed July 25, 2014.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Nancy Moate Ley, Judge.




PER CURIAM.

             The order striking Robin Ray Marchetti's motion for jail credit as untimely

is reversed, as the motion was timely filed.1 See Fla. R. Crim. P. 3.801(b) ("For

sentences imposed prior to July 1, 2013, a motion under this rule may be filed on or



             1
               When the postconviction court entered its order in November 2013, the
rule had not yet been amended to extend the filing limit for defendants whose sentences
became final before July 1, 2013. See In re Amendments to the Florida Rules of
Criminal Procedure and Florida Rules of Appellate Procedure, 132 So. 3d 734 (Fla.
2013); see also Calderon v. State, 39 Fla. L. Weekly D967 (Fla. 2d DCA May 9, 2014).
before July 1, 2014."). Therefore, we remand for reconsideration of the motion.

             Reversed and remanded.

NORTHCUTT, KHOUZAM, and BLACK, JJ., Concur.




                                         -2-